Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FINALITY
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

	Response to Arguments
Applicant’s arguments, see Remarks, filed 2/9/2021, with respect to rejection under 35 U.S.C. 102 under Final Rejection have been fully considered and are persuasive.  The Final Rejection of pending claims has been withdrawn. 

	Allowable Subject Matter
Claim 1-9, 11-13, 15-20, 26-28 allowed.

The following is an examiner’s statement of reasons for allowance: 
None of the cited prior art or any prior art available discloses the claimed relationship between the at least two grooves and the notch as having “the at least two grooves are spaced apart axially from each other in a longitudinal direction along which the plasticizing cylinder extends through the notch” as recited in the independent claim 1.
Closest cited prior art Hehl (see Fig. 8) has two grooves radially spaced apart (see cited portions of Hehl and Figs.) rather than axially.  
Even when “forcing” the reference, the second groove 17c of Fig. 8 does not touch/engage the carrier as claimed.  Therefore, Hehl is overcome by Applicant’s Remarks and proper claim interpretation. 

While it is understandable that a second groove mating the carrier would enhance the inhibition of the axial movement of the cylinder under operation, as claimed, such axial movement was not an art-recognized variable for modification when compared with the number of grooves even if it would yield a predictable result with a reasonable expectation of success.  This tips the scales of preponderance of the evidence in Applicant’s favor for patentability determination – as Examiner’s reading on the claimed subject matter would be a pure hindsight reconstruction using Applicant’s specification as a roadmap to arrive at the claimed invention.
Newly made of record art Teraoka (US 6435853 – see claim 5) has multiple grooves but they are on the interior of the cylinder rather than the exterior and the claim recites that the grooves must engage with the carrier (see claim 1, ll. 4, 6, and 9).  This is simply not the case in Teraoka without misconstruing or forcing a mapping onto the structures.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712